People v Rosado (2015 NY Slip Op 02859)





People v Rosado


2015 NY Slip Op 02859


Decided on April 2, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 2, 2015

Mazzarelli, J.P., Sweeny, DeGrasse, Feinman, Gische, JJ.


926/76

[*1]14714 The People of the State of New York, Respondent,
vLuis Rosado, Defendant-Appellant.


Scott A. Rosenberg, The Legal Aid Society, New York (Kerry Elgarten of counsel), for appellant.
Robert T. Johnson, District Attorney, Bronx (Diane A. Shearer of counsel), for respondent.

Order, Supreme Court, Bronx County (Megan Tallmer, J.), rendered March 22, 2010, adjudicating defendant a level three sexually violent offender under the Sex Offender Registration Act (Correction Law art 6-c), unanimously affirmed, without costs.
We find no basis for a downward departure (see People v Gillotti, 23 NY3d 841 [2014]). Defendant's point score was far above the threshold for a level three offender, and a downward departure was not warranted merely because he was 58 years old at the time of the adjudication, especially in light of his violent criminal behavior, his prior history of sexual misconduct, and his very poor prison disciplinary record. Although defendant's sex crimes were committed many years ago, his disciplinary record over the course of his lengthy incarceration demonstrates that his risk of recidivism has not abated. We have considered and rejected defendant's remaining claims.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 2, 2015
CLERK